Newman, J.
The -respondents claim that the constable’s return fails to show a good service upon either, both because what was done' did not amount to a good service, and because it was not made six full days before the date at which it was returnable. The summons was read to Julius Krue-ger. That lacks nothing of perfect service on him, unless it should appear that he demanded a copy and his demand was not complied, with. Sec. 3600, R. S. But it appears that the officer did deliver to and leave with him a true copy “ for each of them.” It is not quite plain what the return lacks of showing a good service upon Henry Kmeger, also. It shows that he was not found by the officer, and that a copy was left for him, at the usual place of abode of both of them, with his codefendant and copartner, to whom he read the original summons. It is not quite obvious what that lacks, in substance, of “ leaving a, true copy thereof at his usual place of abode, in the presence of some one of the family, of suitable age and discretion, who shall be informed of its contents.” But it was not necessary to the jurisdiction of the court that the summons should be served upon Henry Krueger, for the judgment which was rendered wa.s authorized by service of the summons upon one only. R. S. sec. 3663.
Was the summons served six days before its return day ? *363Is the 11th day of the month six days before the 17th day? In the computation of the time, the day of the service should be excluded, and the day of the return should be included. S. & B. Ann. Stats, sec. 4971, subd. 24; 22 Am. & Eng. Ency. of Law, 113, and cases cited in notes; 26 Am. & Eng. Ency. of Law, 3. Parts of days are to be disregarded. 5 Am. & Eng. Ency. of Law, 89. The service was six days before the return day. The justice’s judgment should have been affirmed.
By the Court — The judgment of the circuit court is reversed, and the cause is remanded with direction to affirm the justice’s judgment.